DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Andre M Szuwalski (Reg. No 35,701) on 5/28/2021.

Claims 1-17 and 28 are hereby amended as follows:
Claims 1-17 and 28 are cancelled.


Allowable Subject Matter

Claims 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “second plurality of electrical contacts present at the front side of the second integrated circuit chip, wherein the back side of the second integrated circuit chip includes a second plurality of trenches and does not include any electrical contacts; wherein the first and second integrated circuit chips are assembled together with their back sides facing towards each other; wherein first ones of the first plurality of trenches are vertically aligned with first ones of the second plurality of trenches; and wherein second ones of the first plurality of trenches are not vertically aligned with second ones of the second plurality of trenches”, with combination of remaining features, as recited in claim 18.

Do et al (US 2003/0148597 A1) discloses a stacking die having circuitry with provisions for electrical connectivity can be mounted over the active base surface  of the base die  using a stacking attachment layer  such as a stacking adhesive laminate or coating. A base assembly can consist of the substrate having a portion of the active substrate surface covered with the base attachment layer. An encapsulant can optionally be applied over the stacking die, the bond wires, and the active substrate (Fig [1], Para [0039]).

However, Do fails to disclose would not have rendered obvious the above-quoted features recited in claim 18.

Claims 19-27 are allowed as those inherit the allowable subject matter from clam 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898